Mr. Justice Gridley delivered the opinion of the court. 3. Costs, § 64*-—when an order .for solicitors may direct payment to solicitors directly. Decree in a chancery proceeding to confirm a settlement of an estate by the parties to a suit in a will contest may award solicitors’ fees payable directly to the solicitors of the complainants from the fund, where the services of the solicitors were for the benefit of the fund and all parties in interest. 4. Appeal and error, § 487*—when objection to special interrogatories not preserved. Objection to action of court in submitting interrogatories to the jury, not preserved for review unless urged in the trial court. 5. Appeal and error, § 1521*—when submission of special interrogatories harmless. Error of court in submitting special interrogatories to the jury on immaterial facts, held not cause for reversal. 6. Appeal and error, § 499*—when objection to allowance of solicitors’ fees must be urged. In an action by an attorney for his share of solicitors’ fees awarded by a decree, objection that plaintiff had from time to time been paid for services under a contract and should not be entitled in equity to additional pay from other persons with whom he had no contractual relations, merely because those persons happened to be benefited thereby, must be urged in the chancery court at the time the allowances were made.